SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: DWS Capital Growth Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Emerging Markets Equity Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Global Equity Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Growth Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS High Income Fund DWS Latin America Equity Fund DWS Mid Cap Growth Fund DWS Short Duration Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Technology Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS World Dividend Fund Tax-Exempt California Money Market Fund The following information replaces similar disclosure in “APPENDIX I-C – BOARD MEMBER COMPENSATION” of each Fund’s Statement of Additional Information: Total Compensation from DWS Fund Complex Board Member Total Compensation from the fund and DWS Fund Complex(1) Independent Board Member: John W. Ballantine Henry P. Becton, Jr. Dawn-Marie Driscoll Keith R. Fox Paul K. Freeman Kenneth C. Froewiss(2) Richard J. Herring William McClayton(3) Rebecca W. Rimel William N. Searcy, Jr. Jean Gleason Stromberg Robert Wadsworth(4) For each Independent Board Member, except for Mr. Wadsworth, total compensation from the DWS fund complex represents compensation from 103 funds as of December 31, 2013. Includes $90,625 in annual retainer fees received by Mr. Froewiss as Chairperson of DWS funds. Includes $15,000 in annual retainer fees received by Mr. McClayton as Vice Chairperson of DWS funds. For Mr. Wadsworth, total compensation from the DWS fund complex represents compensation from 106 funds as of December 31, 2013. Please Retain This Supplement for Future Reference March 26, 2014 SAISTKR-147
